DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Status
Claims 1, 7 and 12 have been amended; support for claims 1, 7 and 12 is found on page 10 of the instant specification.
Claims 1-18 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (US 20090111012-hereinafter Shibuya) in view of Tadano (US 20090061313).

Regarding claim 1, Shibuya discloses a secondary battery having an electrode comprising a current collector, an active material layer formed on at least one surface of the current collector (Shibuya Abstract), 

wherein peeling occurs between the current collector and the active material layer (Shibuya Abstract) and a peeling strength of 4 mN/mm or more when a 180 degree peeling test is carried out at a peeling rate of 100 mm/min (Shibuya [0045]).
 Shibuya teaches the same material for the current collector (Shibuya- negative electrode made of copper [0105]; and positive current collector made of aluminum [0048]) and the active material (Shibuya – active material includes N-methyl-2 pyrrolidone) as of the application (N-methyl-2 pyrrolidone shown in claim 6 and [0039] for the negative current collector and [0051] for the positive current collector). The same materials will have the same properties so it would be expected that the property of the peeling strength using a peeling test of 180 degrees could be the same as the peeling strength carried out at a peeling test of 90 degrees given the same materials and peeling rate. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

 Although Shibuya teaches of the gel electrolyte layer having insulating properties and being formed on the surface of the active material layer, Shibuya fails to teach of a separate insulating layer, not consisting of electrolyte, which is formed on the active material layer within the scope of the Applicant’s specification wherein a peeling strength between the active material layer and the insulating layer is high than a peeling strength between the current collector and the active material layer.

Tadano discloses a non-aqueous electrolyte secondary battery and a method for producing an electrode. Tadano teaches of an insulating layer (Tadano [0035-0036]; Porous protective film) formed on a surface of the electrode (Tadano [0035-0036]; Porous protective film) such that the active materials are insulated from each other so that short circuiting is prevented (Tadano [0035]). Tadano teaches that the insulating layer can be made of various components such as fine particles, a binder and surfactant to make a slurry (Tadano [0032]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Tadano’s insulating layer into Shibuya’s battery such that the insulating layer is applied between to the active material layer and the gel electrolyte so that short circuiting is prevented between the active material layers. 

Regarding claim 2, modified Shibuya teaches all of the claim limitations as set forth above. Shibuya further teaches wherein the current collector and the active material layer can be for the positive electrode (Shibuya [0048]). It is deemed that the peel test is an inherent characteristic and/or 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 3, modified Shibuya teaches all of the claim limitations of claim 2.  Shibuya further teaches wherein the active material layer for the positive electrode includes polyvinylidene fluoride (PVDF) as a binder (Shibuya [0051] PVDF for the positive electrode active material binder).

Regarding claim 4, modified Shibuya teaches all of the claim limitations of claim 1. Shibuya further teaches wherein the current collector and the active material layer are the current collector and the active material layer for a negative electrode (Shibuya [0045]).

Regarding claim 5, modified Shibuya teaches all of the claim limitations of claim 4. Shibuya further teaches wherein the active material layer for the negative electrode includes polyvinylidene fluoride (PVDF) as a binder (Shibuya [0042]).

Regarding claim 6, modified Shibuya teaches all of the claim limitations as set forth above. Shibuya further teaches wherein the active material layer includes N-methyl-2-pyrrolidone (NMP) (Shibuya [0200] or [0046]).

Regarding claim 7, Shibuya discloses a secondary battery comprising at least one positive electrode (Shibuya Abstract), at least one negative electrode disposed to face the positive electrode (Shibuya Abstract; Figure 2), wherein at least one of the positive electrode and the negative electrode includes a current collector (Shibuya Abstract), and an insulating layer formed on a surface of the active material layer (Shibuya [0077] gel electrolyte layer), wherein peeling occurs between the current collector and the active material layer (Shibuya Abstract) and a peeling strength of 4 mN/mm or more when a 180 degree peeling test is carried out at a peeling rate of 100 mm/min (Shibuya [0045]). Shibuya teaches the same material for the current collector and the active material as of the application. The same materials will have the same properties so it would be expected that the property of the peeling strength using a peeling test of 180 degrees could be the same as the peeling strength carried out at a peeling test of 90 degrees given the same materials and peeling rate. It is deemed that the peeling strength is an inherent characteristic and/or property of the materials of the current collector and the active material layer. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

 Although Shibuya teaches of the gel electrolyte layer having insulating properties and being formed on the surface of the active material layer, Shibuya fails to teach of a separate insulating layer, not consisting of electrolyte, which is formed on the active material layer within the scope of the Applicant’s specification and wherein a peeling strength between the active material layer and the insulating layer is high than a peeling strength between the current collector and the active material layer.

Tadano discloses a non-aqueous electrolyte secondary battery and a method for producing an electrode. Tadano teaches of an insulating layer (Tadano [0035-0036]; Porous protective film) formed on a surface of the electrode (Tadano [0035-0036]; Porous protective film) such that the active materials are insulated from each other so that short circuiting is prevented (Tadano [0035]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add Tadano’s insulating layer into Shibuya’s battery such that the insulating layer is applied between to the active material layer and the gel electrolyte so that short circuiting is prevented between the active 
Applicant discloses multiple options for the slurry of the insulating layer including particles and a binder ([0075-0087]). Applicant does not disclose a single insulating layer that can be used. Claim 1 states wherein a 90 degree peel test is done at a specific rate to achieve a peeling strength of 10 mN/mm or more. This peeling test is done between the current collector and the active material layer which are made of the same materials as taught by both the Applicant and the references above. Therefore, the peel strength as claimed is an inherent characteristic of the property of the materials. To properly carry out the peel strength test, the peel strength of the active material layer and the insulating layer must be higher than the peel strength of the current collector and the active material or else peeling would first occur between the insulating layer and the active material causing the peel test between the collector and the active material to yield inadequate results. The structure of the electrode is shown in Applicant’s Figure 6 (insulating layer, active material layer, and collector).

Regarding claim 8, modified Shibuya teaches all of the claim limitations of claim 7. Shibuya further teaches wherein the positive electrode and the negative electrode are disposed to face each other with in the insulating layer interposed therebetween (Shibuya [0033]; Figure 3). Modified Shibuya will have the insulating layer of Sano between the active materials of the positive and negative electrodes.

Regarding claim 9, modified Shibuya teaches all of the claim limitations of claim 7. Shibuya further teaches of a separator disposed between the positive electrode and the negative electrode (Shibuya Figure 3; Separator 13).

Regarding claim 10, modified Shibuya teaches all of the claim limitations of claim 7. Shibuya further teaches wherein the active material layer includes polyvinylidene fluoride (PVDF) as a binder (Shibuya [0042]).

Regarding claim 11, modified Shibuya teaches all of the claim limitations of claim 7. Shibuya further teaches wherein the active material layer includes N-methyl-2-pyrrolidone (Shibuya [0200] or [0046]).


Regarding claim 12, Shibuya teaches of a method for manufacturing an electrode for a battery, the method comprising forming an active material layer on at least one surface of a current collector (Shibuya [0105]).
 Shibuya fails to teach wherein the formation of an insulating layer is applied to the active material layer and wherein at least one of the material of the active material layer, a formation condition of the active material layer, a material of the insulating layer and a formation condition of the insulating layer is determined such that peeling occurs between the current collector and the active material layer such that wherein a peeling strength between the active material layer and the insulating layer is higher than a peeling strength between the current collector and the active material layer.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to add in Tadano’s protective film and method of producing the protective film into Shibuya’s battery such that the insulating layer is applied between to the active material layer and the gel electrolyte so that short circuiting is prevented between the active material layers. This modification would result in a configuration that teaches wherein the formation of an insulating layer is applied to the active material layer and wherein at least one of the material of the active material layer, a formation condition of the active material layer, a material of the insulating layer and a formation condition of the insulating layer is determined such that peeling occurs between the current collector and the active material layer and a peeling strength of 4 mN/mm or more and a 180 degree peeling test is carried out at a peeling rate of 100 mm/min  (Shibuya [0201]). The modification will also teach that the peel strength of the active material layer and the insulating layer is higher than a peeling strength of the current collector and the active material layer because if the peeling strength of the active material layer and the insulating layer was smaller than peeling would occur in the active material layer and the insulating layer before the peel test between the current collector and the active material layer could occur.
Additionally, the same materials will have the same properties so it would be expected that the property of the peeling strength using a peeling test of 180 degrees could be the same as the peeling strength carried out at a peeling test of 90 degrees given the same materials and peeling rate. It is 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).


Regarding claim 13, modified Shibuya teaches all of the claim limitations as set forth above. Shibuya further teaches the steps of forming the active material layer comprises of applying a mixture for the active material layer in which an active material and a binder are dispersed in a solvent (Shibuya [0105]), drying the mixture for the active material layer after the mixture is applied (Shibuya [0105]; Vacuum drying) and compression-molding the mixture for the active material layer after the mixture is dried (Shibuya [0105]; Roll press). Modified Shibuya further teaches the steps of forming the insulating layer comprises applying a mixture for the insulating layer in which an insulating material and a binder are dispersed in a solvent (Tadano [0079])), drying the mixture for the insulating layer after the mixture 

Regarding claim 14, modified Shibuya teaches wherein the step of applying the mixture for the active material (Shibuya [0105]), the step or drying the mixture for the active material (Shibuya [0105]), the step of compression-molding the mixture for the active material layer (Shibuya [0105]), the step of applying the mixture for the insulating layer (Tadano [0079]), the step of drying the mixture for the insulating layer (Tadano [0079]), and the step of compression-molding the mixture for the insulating layer (Tadano [0079]) are carried out in this order. It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04).

Regarding claim 15, modified Shibuya teaches all of the claim limitations as set forth above. Shibuya further teaches wherein the step of applying the mixture for the active material layer (Shibuya [0105]), the step of drying the mixture for the active material layer (Shibuya [0105]), the step of applying the mixture for the insulating layer (Tadano [0079]), and the step of drying the mixture for the insulating layer (Tadano [0079]) are carried out in this order, wherein the step of compression-molding the mixture for the active material layer and the step of compression-molding the mixture for the insulating layer are carried out simultaneously after the step of drying the mixture for the insulating layer (Shibuya [0105]; Tadano [0079]). It has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04).

Regarding claim 16, modified Shibuya teaches all of the claim limitations as set forth above. Shibuya further teaches wherein the step of applying the mixture for the active material layer (Shibuya 

Regarding claim 17, modified Shibuya teaches all of the claim limitations are set forth above. Shibuya further teaches wherein the mixture for the active material layer includes polyvinylidene fluoride (PVDF) as the binder (Shibuya [0042]).

Regarding claim 18, modified Shibuya teaches all of the claim limitations are set forth above. Shibuya further teaches wherein the mixture for the active material layer includes N-methyl-2-pyrrolidone as the solvent (Shibuya [0200] or [0046]).

Response to Arguments
Applicant's arguments filed 03/17/2021 have been fully considered but they are not persuasive. 	
Applicant argues on page 6 of the remarks that peeling between the current collector and the active material layer is not inherent. The peel test is between the current collector and the active material layer. The current collector and the active material layers are made of the same or very similar materials that would yield the same or very similar properties. Shibuya does not disclose a 90 degree peel test but would be inherent because the active material and 
Furthermore, Applicant discloses multiple options for the slurry of the insulating layer including particles and a binder ([0075-0087]). Applicant does not disclose a single insulating layer that can be used. Claim 1 states wherein a 90 degree peel test is done at a specific rate to achieve a peeling strength of 10 mN/mm or more. This peeling test is done between the current collector and the active material layer which are made of the same materials as taught by both the Applicant and the references above. Therefore, the peel strength as claimed is an inherent characteristic of the property of the materials. To properly carry out the peel strength test, the peel strength of the active material layer and the insulating layer must be higher than the peel strength of the current collector and the active material or else peeling would first occur between the insulating layer and the active material causing the peel test between the collector and the active material to yield inadequate results. The structure of the electrode is shown in Applicant’s Figure 6 (insulating layer, active material layer, and collector).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the insulating layer containing a surfactant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues on page 7 of the remarks that the insulating material of Tadano includes a surfactant and is distinct from the claimed insulating layer. Applicant only defines a general insulating layer. The specification describes the insulating layer as being able to have a lot of different components in its makeup (Applicants specification [0075-0087]). Tadano teaches of the insulating layer having many of the same components such as fine particles, a binder, and additionally teaches of a surfactant (Tadano [0032]) such that the particle slurry provides an improved affinity between the fine particle slurry and the active material layer making it possible to reduce the occurrence of repellency (Tadano [0012]). The applicant describes a thickener that is added to the slurry for the insulating layer (Page 25). A skilled artisan would recognize that the thickener would help the slurry to become attached to the electrode active material. Applicant’s thickener can be consider a surfactant. Applicant’s thickener and the Tadano’s surfactant are both used to aid in the production of the electrode by helping attach the slurry to an electrode layer and can be read for one another. This limitation of the insulating layer including a surfactant is not claimed by the applicant. Additionally, the insulating layer is used for insulating and would not affect the peel strength of the current collector and the active material layer. The peel strength of the insulating layer and the active material layer would already be recognized as being higher than the peel strength of the active material layer and the collector, see claim rejection 1.

As cited in the pertinent art, many different electrodes have been made and have undergo a peel test to determine the peel strength. As seen below, the references prefer a peel strength that is around the applicants peel strength of 10 N/m (many express 4 N/m or preferably higher). The references cited as pertinent run similar test but not the same test, usually either 90 or 180 degree peel 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160293940- teaches a strength of 4 N/m or higher at a 90 degree peel test and 40 mm/min rate.
EP 3279975 – US equivalence is US 20180114966 – teaches a vertical peel test at a rate of 100 mm/min and a peel strength of 75 N/m for a separator.
CN 105047857- US equivalence is US 20150303480– teaches a peel strength of 3.5 N/M at 90 degrees but no rate is given.
CN 104584286- US equivalence is US 20150243989 -teaches a peel strength of 10 mN/mm at 90 degrees but no rate is given.
US 20130157130 – teaches a peel strength of 7 N/m at a 90 degree peel test and a rate of 50 mm/min.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727